Citation Nr: 9920049	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  92-24 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether the reduction of the evaluation of the veteran's 
service-connected psychiatric disorder from 100 percent to 70 
percent, by a January 1984 rating decision, was clearly and 
unmistakably erroneous.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel





INTRODUCTION

The veteran served on active duty in the Armed Forces from 
October 1972 to September 1973.  

In a March 1992 rating decision, the Regional Office (RO) in 
New York, New York, denied a disability evaluation in excess 
of 70 percent for schizophrenia.  The veteran appealed the 
decision and, on appeal, raised the issue of whether there 
was clear and unmistakable error in the RO's January 1984 
rating decision, which had reduced the schedular disability 
evaluation for schizophrenia from 100 percent to 70 percent, 
effective from April 1984.  

During the appeal process, the veteran moved to Puerto Rico.  
In September 1994, the Board of Veterans' Appeals (Board) 
determined that the increased rating issue and the clear and 
unmistakable error issue were inextricably intertwined and 
remanded the case to the RO in San Juan, Puerto Rico, for 
further development.  In August 1998, the RO granted a 100 
percent schedular evaluation for schizophrenia, effective 
from December 1991, and determined that clear and 
unmistakable error was not committed in the January 1984 
rating decision that reduced the schedular evaluation for the 
veteran's schizophrenia from 100 percent to 70 percent 
disabling.  

The award of a 100 percent disability evaluation for 
schizophrenia consists of a full award of benefits on that 
issue in that the 100 percent evaluation is the highest 
schedular evaluation available under the rating criteria for 
psychiatric disorders.  See Holland v. Gober, 10 Vet. App. 
433, 436 (1997).  The veteran appealed to the Board the RO's 
determination that there was no clear and unmistakable error 
in the January 1984 rating decision.  




FINDING OF FACT

In a rating decision dated January 10, 1984, the RO reduced 
the schedular evaluation for schizophrenia from 100 percent 
to 70 percent without compliance or application of 38 C.F.R. 
§§ 3.343, 3.344 (1983).  


CONCLUSION OF LAW

The reduction of the schedular evaluation for the veteran's 
schizophrenia from 100 percent to 70 percent, without 
compliance with the requirements of 38 C.F.R. §§ 3.343 and 
3.344, renders the reduction void ab initio.  38 U.S.C.A. § 
5109A (West Supp. 1999); 38 C.F.R. §§ 3.104(a), 3.105(a), 
3.343, 3.344 (1983 & 1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In a rating decision of February 1974, service connection was 
granted for schizophrenia and a 100 percent schedular 
evaluation was assigned, effective from the time the veteran 
was separated from active duty in September 1973.  The 
veteran was hospitalized in a VA facility from August 1975 to 
October 1975 for chronic, catatonic schizophrenia.  Because 
of his hostility toward his family, they requested his 
commitment.  He responded to treatment and he handled passes 
home well.  The family was pleased with his improvement and 
requested his discharge.  At hospital discharge, he was 
considered competent and unemployable.  He was also provided 
with prescription medication and was to report for follow-up 
treatment.  In a rating decision dated in November 1975, the 
100 percent schedular evaluation was continued.  

In March 1981, the veteran was hospitalized in a VA facility 
for chronic schizophrenia with acute exacerbation.  He was 
admitted after becoming threatening and assaultive while 
living at home with his family.  While hospitalized, he was 
treated psychopharmacologically to decrease his agitation and 
psychotic symptoms.  He was also provided with a highly 
structured behavior modification ward environment.  Although 
discharged from the hospital in August 1981, the staff did 
not feel he was ready for discharge and he was discharged 
against medical advice.  At the time, it was not felt that he 
would be able to emotionally or intellectually continue his 
educational pursuits.  He was provided prescribed medication.  
At hospital discharge, he was considered competent and 
unemployable, although it was thought he might benefit from 
volunteer work or a sheltered workshop environment.  The RO 
continued the 100 percent schedular evaluation in October 
1981, pending re-examination in eighteen months.  

The report of the veteran's November 1983 VA psychiatric 
examination notes, by history, that he had worked only on one 
occasion for a few months since leaving active duty and that 
he had not worked at all in recent years.  He was seeing a 
nurse for psychotherapy every week, and a doctor for 
medications every other week.  He was taking prescription 
medications for his psychosis, but from time to time he 
stopped taking those medications and then became violent or 
upset and got into a lot of fights.  He had auditory 
hallucinations but denied visual hallucinations.  He had 
never married, had no girlfriend, and was living with his 
parents, sister and cousin.  He tended to stay by himself and 
went to the movies alone or watched television.  At times, he 
would lose his temper, yell, scream, and break windows.  Upon 
examination, he was oriented for time, place, and person.  He 
did well on formal memory testing.  His judgment and insight 
were impaired.  The diagnosis was chronic undifferentiated 
schizophrenia.  He was considered competent and his 
incapacity was considered moderate to severe.  The examining 
psychiatrist noted that the veteran's case file had not been 
reviewed.  

Based on the report of the veteran's November 1983 VA 
psychiatric examination, the RO, in a rating decision dated 
January 10, 1984, decreased the schedular evaluation for 
undifferentiated schizophrenia from 100 percent to 70 
percent, effective from April 1, 1984.  The veteran was 
notified of the decision by VA letter also dated in January 
1984.  He did not appeal the decision.  

II.  Legal Analysis

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's decision, 
the decision is final and is not subject to revision on the 
same factual basis unless it is determined the decision was 
clearly and unmistakably erroneous.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).  In the veteran's case, he was notified 
of the RO's January 1984 rating decision and he did not 
appeal the decision.  As such, the January 1984 RO rating 
decision is final.  

Where evidence establishes clear and unmistakable error in a 
prior unappealed rating decision, that prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  See 38 U.S.C.A. § 5109A(a)(b); 38 C.F.R. 
§ 3.105(a).  

The U.S. Court of Appeals for Veterans Claims has made it 
quite clear that in order for there to be a valid claim of 
clear and unmistakable error in a prior decision that became 
final and binding, the veteran must do more than merely 
allege disagreement with how the evidence was weighed or 
evaluated in his case.  Rather, it must be shown that:  (1) 
Either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied and (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc).  Clear and 
unmistakable error is a very specific and rare kind of error 
of fact or law that compels the conclusion, to which 
reasonable minds could not differ, that the result in the 
decision in question would have been manifestly different but 
for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In the veteran's case, his claim of clear and unmistakable 
error is predicated on the notion that the RO failed to 
provide him with the appropriate laws and regulations in 
effect at the time of the January 1984 rating decision and 
that the RO failed to consider and properly apply those laws 
and regulations, specifically 38 C.F.R. §§ 3.343, 3.344, and 
4.16(c).  He maintains that, although his 100 percent 
schedular evaluation for schizophrenia had been effect for 
over nine years, the evaluation was improperly reduced on the 
basis of one examination and without the RO showing that 
consideration had been given to whether the veteran had 
attained improvement under the ordinary conditions of life.  
If the RO had properly considered and applied those laws and 
regulations, he alleges it would have manifestly changed the 
outcome of the January 1984 RO decision.  Further, he alleges 
that, even if the RO had decreased his rating to 70 percent, 
the RO should have applied 38 C.F.R. § 4.16(c).  That 
regulation provided that if the veteran's only service-
connected disability was a mental disorder rated 70 percent 
disabling and the mental disorder precluded the veteran from 
following a substantial occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  

The Board notes that reliance on application of 38 C.F.R. 
§ 4.16(c) is misplaced because the RO decision was rendered 
in January 1984 and that regulation was not in effect until 
March 1, 1989 (and was subsequently repealed effective 
November 7, 1996).  Inasmuch as only the evidence, statutes, 
regulations, and legal precedent that were available to the 
RO at the time of its decision may be considered in making a 
clear and unmistakable error determination, any claim 
predicated on a post-decision regulation promulgation does 
not constitute a valid claim for clear and unmistakable 
error.  See Russell, 3 Vet. App. at 313.  

On the other hand, 38 C.F.R. § 3.343 (1983), in effect at the 
time of the RO's January 1984 rating decision, essentially 
provided that total schedular ratings will not be reduced 
without examination showing material improvement in physical 
or mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life.  In the veteran's case, the RO 
decreased his 100 percent schedular evaluation based on the 
veteran's November 1983 VA examination.  The report of that 
examination notes that the examining psychiatrist had not 
reviewed the veteran's case file.  The January 1984 RO 
decision itself does not refer or make mention of any past 
history or medical findings to support material improvement 
in the veteran's psychiatric condition to justify a reduction 
of the 100 percent evaluation to 70 percent.  

38 C.F.R. § 3.344 (1983), also in effect at the time of the 
RO's January 1984 rating decision, essentially provides that 
for ratings that have been in effect for long periods at the 
same level (5 years of more), will not be reduced based on 
any one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Further, though 
material improvement may be reflected, the RO must consider 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  In the veteran's case, his reduction in January 
1984 was based on one examination, even though his 100 
percent schedular evaluation for schizophrenia had been in 
effect for over nine years at the time of the reduction.  On 
the other hand, the RO having reduced the veteran's 
evaluation on one examination is not necessary fatal if the 
RO presents reasons and shows where the evidence supports a 
conclusion that the veteran has demonstrated sustained 
improvement.  The January 1984 RO decision does not contain 
evidence supporting the conclusion that the veteran had 
obtained sustained improvement of his condition.  

Inasmuch as clear and unmistakable error is found in failing 
to consider and apply 38 C.F.R. §§ 3.343 and 3.344 in the 
January 10, 1984 rating decision which reduced the veteran's 
schedular rating from 100 percent to 70 percent, that rating 
decision is void ab initio and the schedular rating should be 
restored from the effective date of the reduction.  



ORDER

As clear and unmistakable error is found in the January 10, 
1984 rating decision reducing the schedular rating from 100 
percent to 70 percent for schizophrenia, that 
rating decision is void ab initio and the 100 percent 
schedular rating is restored from the effective date of the 
reduction.  


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

